Citation Nr: 0937632	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  01-04 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include due to exposure to Agent Orange or other 
herbicide.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the benefit sought on appeal.

The Veteran appeared and testified before the undersigned 
Acting Veterans Law Judge in January 2007 and again in March 
2009.  A transcript of each hearing is of record.

In an August 2007 decision and remand, the issue of 
entitlement to service connection for type II diabetes 
mellitus was reopened by the Board on the basis new and 
material evidence had been submitted.  The matter was then 
further remanded for evidentiary and procedural development. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, currently 
diagnosed type II diabetes mellitus is etiologically related 
to service. 


CONCLUSION OF LAW

Type II diabetes mellitus was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  In 
light of the favorable determination, the Board finds that no 
further discussion of VCAA compliance is necessary.


The Merits of the Claim

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116. Regulations issued pursuant 
thereto previously provided that, if a Veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the Veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide. See 
McCartt v. West, 12 Vet. App. 164 (1999). Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents. 

The specified diseases which have been listed therein are 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). For most of the listed diseases, 
the presumption is lifetime; for chloracne, subacute 
peripheral neuropathy, and porphyria cutanea tarda, the 
presumption is one year after exposure. 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted. Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added type II diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001); and provided a 
presumption of exposure to herbicides for all Veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra). These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the Veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e). See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993). Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).

Background

In the Veteran's March 1966 pre-induction examination, the 
Veteran self-reported no family history of diabetes and a 
urinalysis was negative for sugar.  Subsequently, the 
Veteran's May 1968 separation examination urinalysis was 
negative for sugar, and, he again self-reported no family 
history of diabetes.  There were no complaints, treatment, or 
diagnosis of type II diabetes mellitus in the service 
treatment records.

Post-service, in a January 1971 discharge summary from 
Kennedy Memorial Hospital, the Veteran received a final 
diagnosis of acute appendicitis and "incipient diabetes 
mellitus." A three-hour glucose tolerance test demonstrated 
a slight elevation at 2 hours, with a trace of sugar at 2 and 
3 hours. ("Incipient" is defined as "beginning to come 
into being or to become apparent." See Merriam-Webster's 
Collegiate Dictionary, 11th Ed. (2003), page 629).

In a June 1999 VA examination, the Veteran reported that his 
diabetes began in service and was manifested by skin 
pustules.  The examiner diagnosed the Veteran with insulin 
dependent diabetes.

In a May 2003 letter, the Department of the Army, United 
States Army Medical Research and Material Command, conducted 
a search of the Defense Technical Information Center 
Technical Reports collection (repository for Department of 
Defense Information) and stated the search found no 
documentation of the usage, storage or shipment of herbicide 
agents and/or Agent Orange, or the exposure of the Veteran to 
these agents at Fort Bragg, North Carolina or Kaiserslautern, 
Germany, from 1966 to 1967.

A September 2004 VA examination clarified the Veteran's skin 
disorders. The examiner stated the Veteran had a lipoma, 
which was a small fat collection of the right scalp and some 
chronic seborrheic dermatitis. The examiner stated in-service 
the Veteran was noted to have a vesicular dermatitis 
compatible with miliaria. Miliaria crystalline was commonly 
known as heat rash. The examiner noted the Veteran had a 
history of steroid rosacea in the past due to the use of 
steroids on the face, now resolved. 

In a March 2006 VA examination, the Veteran was diagnosed 
with mild folliculitis.

In a March 2007 VA opinion, PM, a certified registered nurse 
practioner (CRNP), reported that the Veteran had Type II 
diabetes mellitus.  PM indicated that the Veteran's diabetes 
was diagnosed in 1971 as results of a 3 hour glucose 
tolerance test as documented on a discharge summary from John 
F. Kennedy Hospital, and he had both an elevation in his 
blood glucose at 2 hours on that test as well as trace 
glucose in his urine at hours two and three.  PM  noted the 
Veteran served during the Vietnam period and possibly had 
exposure to herbicide and/or Agent Orange during his tour of 
duty.  PM further noted that it was well known that the 
pathologic processes of hyperinsulinemia and glucose 
intolerance preceded by years the diagnosis of type II 
diabetes.  PM believed that the Veteran's diabetes was more 
likely as not to be related to his military service.  PM 
explained that it was virtually certain the early stages of 
diabetes were in process during those years of military 
service if the later stages of the disease were evident on 
the abnormal 1971 glucose tolerance test.  PM noted that the 
Veteran had service from July 1966 to June 1968. 

In an August 2008 VA examination, the examiner stated that 
without the knowledge of the actual blood sugar during a 1971 
glucose tolerance test, any conclusion on his part as to 
whether the Veteran did or did not have diabetes mellitus at 
that time would be mere speculation.  The examiner did note 
that the 1971 discharge diagnosis from Kennedy Memorial 
Hospital did not simply state "diabetes mellitus" but said 
"incipient diabetes mellitus" suggesting the blood sugar 
that was stated to be "slightly elevated" at 2 hours was 
not sufficient to make a definite diagnosis of diabetes, but 
once again this was mere speculation on his part.  The 
examiner stated he could find no evidence presented in the 
information currently in the claims file that supported the 
Veteran's contention that he had diabetes mellitus in service 
or within one year following his discharge from service.

In a November 2008 letter, Dr. TS noted that the Veteran was 
originally diagnosed with diabetes mellitus in January 1971.  
Dr. TS maintained that due to the known pathophysiology and 
natural course of diabetes mellitus, it was at least as 
likely as not that the Veteran's diabetes mellitus had its 
onset "during" or "prior to" his military service that 
took place from 1966 to 1968.  Dr. TS explained that the 
early stages of this disease process, such as mildly impaired 
glucose tolerance and increased insulin secretion were most 
likely in existence during the Veteran's years of military 
service, yet a full diagnosis of diabetes was not made until 
after his military service was completed.   

In a November 2008 letter, Dr. LCH, Jr. reported that the 
Veteran had a longstanding history of diabetes that was 
diagnosed in 1971 from a glucose tolerance test at Kennedy 
Hospital.  Dr. LCH indicated that it was possible that the 
Veteran's diabetic condition could be due to Agent Orange 
exposure.  Dr. LCH stated there had been a host of data 
potentially implicating Agent Orange, and the Veteran's 
current diagnosis of diabetes was at least as likely as not 
related to his military service.

In an undated written statement, the Veteran stated that 
diabetes could best be diagnosed through a three-hour glucose 
tolerance test. Therefore, the Veteran claimed the proper 
medical tests were never administered while in-service. (See 
page 16 of March 24, 2009 Report for BVA submitted by 
Veteran).  

In March 2009, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and testified he was exposed to 
Agent Orange at either Fort Bragg or while stationed in 
Germany (See Page 12 of March 2009 hearing testimony). 

Analysis

The above evidence shows that there is favorable and 
unfavorable evidence 
with regard to the matter of whether the Veteran's currently 
diagnosed type II diabetes mellitus is etiologically related 
to his military service.  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Veteran's service treatment records are completely devoid 
of any complaints or findings referable to diabetes in 
service, including a negative urinalysis at discharge.  The 
Veteran, however, provided sworn testimony at the March 2006 
RO hearing and the January 2007 and March 2009 Board hearings 
that he experienced frequent urination and increased thrist 
during service, which he later associated as symptoms of 
diabetes mellitus.  The Board finds that the Veteran is 
competent to describe readily observable features or symptoms 
of illness such as frequent urination and increased thrist.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board 
further finds that he is credible.  The Veteran submitted 
several treatises including an article from the National 
Center for Chronic Disease Prevention and Health Promotion, 
which while do not address his specific case, do note that 
general symptoms of diabetes include "frequent urination" 
and "excessive thrist."  

In the opinion of PM, CRNP, the Veteran's diabetes was likely 
related to service 
as it was virtually certain the early stages of diabetes were 
in process in service if the later stages of the disease were 
evident on the abnormal 1971 glucose tolerance test.  The 
Board acknowledges that a nurse practitioner can be competent 
to provide diagnoses, statements, or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (indicating that a 
nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine or participated in treatment).  It is not 
entirely clear what PM meant by "early stages" and "later 
stages" of diabetes.  It is apparent that PM had access to 
the January 1971 discharge summary from Kennedy Memorial 
Hospital as she reported the clinical findings contained 
therein.  The summary noted the diagnosis of "incipient 
diabetes mellitus."  PM did provide the rational that it was 
well known that the pathologic processes of hyperinsulinemia 
and glucose intolerance preceded by years the diagnosis of 
type II diabetes.  Thus, construing the opinion in the light 
most favorable to the Veteran, it is arguable that PM 
provides that the "early stages" of hyperinsulinemia and 
glucose intolerance preceded the "later stage" diagnosis of 
diabetes in 1971.  Dr. TS also similarly opined that given 
the known pathophysiology and natural course of diabetes 
mellitus, it was at least as likely as not that the Veteran's 
diabetes mellitus had its onset prior to its diagnosis in 
1971.  PM and Dr. TS's opinions that the disease likely had 
its onset prior to 1971 are consistent with the Veteran's 
competent and credible testimony that he experienced symptoms 
of diabetes in service. 

On the other hand, in the opinion of the August 2008 VA 
examiner, without the knowledge of the actual blood sugar 
during a 1971 glucose tolerance test, any conclusion as to 
whether the Veteran did or did not have diabetes mellitus at 
that time would be mere speculation.  The examiner further 
noted that the diagnosis of "incipient diabetes mellitus" 
suggested that the clinical evidence was not sufficient to 
make a definite diagnosis of diabetes, but he qualified this 
statement by acknowledging that once again this was mere 
speculation on his part.  

The record further reflects that the Veteran was discharged 
from service in June 1968, and in only a period of a year and 
a half after the one-year presumptive period, there is some 
clinical evidence of diabetes established in January 1971, 
which the Veteran continues to have to date.  As noted above, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service conection.  Id.  Given all of the above, the Board 
finds that the evidence supportive of the Veteran's claim is 
at least in equipoise with that against the claim.  As such, 
the Veteran is entitled to application of the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, 
service connection for type II diabetes mellitus is 
warranted. 




ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


